Citation Nr: 1115130	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1969 to May 1972 and February 1973 to February 1976.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, which denied entitlement to service connection for coronary artery disease to include as secondary to service-connected PTSD.

The Board previously remanded the issue in June 2009 for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  CAD is related to an established event, injury, or disease during service.


CONCLUSION OF LAW

CAD was incurred in or aggravated by service, or is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.308 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the favorable disposition of the claim for service connection for CAD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records, including January 1973 enlistment and January 1976 separation examination reports, are silent for any CAD disorder. 

In a December 2004 letter, S. D., M.D., reported that the Veteran has three-vessel coronary disease with placement of cardiac stents.  She opined there is a high likelihood that the posttraumatic stress disorder that he experienced as a result of his military service in Vietnam has contributed to the development and progression of his cardiac disease. 

During a May 2005 VA examination, the Veteran stated he has been taking medication for hypertension for the last 20 years.  He reported he had myocardial infarctions and was admitted to the hospital and was treated by angioplasty with one stent placement.  After a full examination, the physician opined that the Veteran's coronary artery disease is likely related to his longstanding history of hypertension, and unlikely related to his service-connected PTSD.  The examiner further noted that as the Veteran began counseling only three years ago, is not on medication, and is able to fulfill a responsible job; it is not at least as likely as not that PTSD aggravated his CAD.  Further, the examiner noted it is not possible to determine how much aggravation of the CAD is caused by PTSD and what the degree of aggravation is which is caused by natural source of coronary artery disease. 

In a September 2009 letter from S. D., M.D., the physician noted that PTSD has been documented since the Veteran's active service.  Acute and chronic psychological stress has been shown to be a risk factor for coronary artery disease and studies have clearly correlated PTSD with increased incidents of cardiovascular disease and specifically with coronary artery disease.  The examiner opined that the Veteran's CAD is at least as likely as not etiologically related to PTSD resulting from combat service in Vietnam and it is assuredly aggravated by the chronic stress associated with PTSD. 

In August 2009 the Veteran submitted multiple pages of treatise information concerning the relationship between PTSD and physical disease. 

During a November 2009 VA examination, the cardiologist opined that there is a likelihood that the Veteran's PTSD has contributed to his CAD but not as the primary cause as the Veteran has other underlying risk/contributing factors including hypertension, age, and dyslipidemia.  

In view of the totality of the evidence, including the Veteran's documented combat experience resulting in a service-connected PTSD, his current diagnosis of CAD, and the opinions of the Veteran's private physician and the November 2009 VA examiner indicating the aggravation of CAD by the service-connected PTSD, the Board finds the Veteran's CAD was aggravated by his service-connected PTSD.  Although the May 2005 VA examiner found the Veteran's PTSD was not severe enough to have caused or aggravated his CAD, the September 2009 private physician and November 2009 VA examiner affirmed that the Veteran's PTSD at least contributed to his CAD.  Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for CAD is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease (CAD) to include as secondary to posttraumatic stress disorder (PTSD) is allowed.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


